Title: From Benjamin Franklin to James Bowdoin, 11 October 1763
From: Franklin, Benjamin
To: Bowdoin, James



Dear Sir
Oct. 11. 63
We found we could not get quite ready to set out to-day, so have adjourn’d our Departure till to-morrow. As Company, (I know not how many) talk of going part of the Way with us, I think it will be inconvenient to breakfast with you as proposed. We shall therefore only stop at your Door to take Leave. Herewith you have the Receipt you desired. When you write to Canton and Nairne, enclose your Letter to me, and I will write with it and forward it per the Packet. Mr. Winthrop has Æpinus, and I think a Piece also of the same Author, on the Distribution of Heat. When he has done with them he will deliver them to you. I am, Dear Sir, with great Esteem Your most obedient humble Servant,
B Franklin
Endorsed: Dr. Franklin’s Letter Oct. 11. 1763. taking leave.


To make Milk Punch
Take 6 quarts of Brandy, and the Rinds of 44 Lemons pared very thin; Steep the Rinds in the Brandy 24 Hours; then strain it off. Put to it 4 Quarts of Water, 4 large Nutmegs grated, 2 quarts of Lemon Juice, 2 pound of double refined Sugar. When the Sugar is dissolv’d, boil 3 Quarts of Milk and put to the rest hot as you take it off the Fire, and stir it about. Let it stand two Hours; then run it thro’ a Jelly-bag till it is clear; then bottle it off.

 Addressed: To / James Bowdoin Esq / Roxbury
Endorsed: Dr. Franklin’s rect. to make milk punch.
